          Case 1:20-cv-11510-DJC Document 27 Filed 11/20/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

 ANTHONY BACCARI on behalf of                      :
 themselves and others similarly situated,         :
                                                   :
         Plaintiff,                                :       Case No. 1:20-cv-11510-DJC
                                                   :
 v.                                                :
                                                   :
 SUNPATH, LTD. and LAND & SKY                      :
 INVESTMENTS LLC d/b/a                             :
 AFFORDABLE AUTOMOTIVE                             :
 SOLUTIONS                                         :
                                                   :
         Defendants.                               :
                                                   :
                                                   :
                                               /


                                  NOTICE OF SETTLEMENT

       The Plaintiff Anthony Baccari files this notice to advise the Court that the parties have

tentatively reached a settlement in this matter and the Plaintiff intends to file a Notice of

Dismissal by December 4, 2020.




Dated: November 20, 2020               PLAINTIFFS,

                                       By:
                                       s/ Anthony I. Paronich
                                       Anthony I. Paronich
                                       Paronich Law, P.C.
                                       350 Lincoln Street, Suite 2400
                                       Hingham, MA 02043
                                       Telephone: (508) 221-1510
                                       anthony@paronichlaw.com




                                                       1
         Case 1:20-cv-11510-DJC Document 27 Filed 11/20/20 Page 2 of 2




                                CERTIFICATE OF SERVICE
        I, hereby certify that on November 20, 2020, I filed the foregoing with the Court’s

CM/ECF system, which served the same on the counsel of record.


                                            /s/ Anthony Paronich
                                            Anthony Paronich




                                               2
